Citation Nr: 0905893	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-09 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a large mass of the 
groin area, including as secondary to the service-connected 
melanoma status post excision with skin graft scarring of the 
back.  

2.  Entitlement to service connection for depression, 
including as secondary to the service-connected melanoma 
status post excision with skin graft scarring of the back.  

3.  Entitlement to an initial compensable evaluation for 
residuals of a donor site scar of the right hip.  

4.  Entitlement to an initial compensable evaluation for 
melanoma status post excision with skin graft scarring of the 
back prior to August 30, 2002.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for melanoma status post excision with skin graft 
scarring of the back as of August 30, 2002.  



WITNESSES AT HEARING ON APPEAL

Veteran and D.M.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to July 
1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2006 and January 2007 rating decisions of 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the June 2006 rating decision, the 
RO granted service connection for melanoma and assigned a 
compensable evaluation, effective August 23, 2001.  In the 
January 2007 rating decision, in pertinent part, the RO 
denied service connection for a large mass of the groin area 
and depression, both including as secondary to the service-
connected melanoma status post excision with skin graft 
scarring of the back.  In the same rating decision, the RO 
also granted service connection for residuals of a donor site 
scar of the right hip and assigned a noncompensable 
evaluation, effective August 2001.  

In a January 2007 Statement of the Case (SOC), the RO 
increased the veteran's evaluation for his service-connected 
melanoma status post excision with skin graft scarring of the 
back to 10 percent, effective August 30, 2002.  The veteran 
was advised of the above grant of increased rating; however, 
he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 
35 (1993), the United States Court of Appeals for Veterans 
Claims (Court) held that, on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy, even 
if partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.  

In November 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The Board 
notes that the veteran waived initial RO consideration of the 
new evidence submitted in conjunction with his claim.  38 
C.F.R. § 20.1304(c) (2008).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  There is no competent evidence of a nexus between the 
veteran's large mass of the groin area and his service-
connected melanoma status post excision with skin graft 
scarring of the back.  

3.  The veteran's depression is aggravated by the veteran's 
service-connected melanoma status post excision with skin 
graft scarring of the back.

4.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected residuals 
of a donor site scar of the right hip does not cause any 
limitation of function.  

5.  Prior to August 30, 2002, the competent and probative 
evidence of record demonstrates the veteran's service-
connected melanoma status post excision with skin graft 
scarring of the back is characterized by subjective 
complaints of pain, but objectively, no tenderness, pain, or 
limitation of motion.  

6.  As of August 30, 2002, the competent and probative 
evidence of record demonstrates that the veteran's service-
connected melanoma status post excision with skin graft 
scarring of the back is characterized by a superficial scar 
that is not unstable, painful, covers an area of 144 square 
inches or greater, or causes limitation of motion of the 
back.  


CONCLUSIONS OF LAW  

1.  A large mass of the groin area was not incurred in or 
aggravated by the veteran's active military service, nor is 
it secondary to the veteran's service-connected melanoma 
status post excision with skin graft scarring of the back.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).  

2.  The veteran's depression is secondary to his service-
connected melanoma status post excision with skin graft 
scarring of the back.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2008).

3.  The criteria for a compensable evaluation for residuals 
of a donor site scar of the right hip have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.7, 4.118, Diagnostic Code 7805 (2008).  

4.  The criteria for an initial compensable evaluation for 
melanoma status post excision with skin graft scarring of the 
back prior to August 30, 2002, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 
7818 (2002) 7801, 7833 (2008).

5.  The criteria for an initial evaluation in excess of 10 
percent for melanoma status post excision with skin graft 
scarring of the back as of August 30, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, 
Diagnostic Codes 7818 (2002) 7801, 7833 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  
A.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2008).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service- 
connected disability.  See 71 Fed. Reg. 52744 (2008).  The 
amendment sets forth language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Depression

The veteran testified during the November 2007 hearing that 
his depression is related to his service-connected melanoma.  
He explained that the symptoms and side effects associated 
with his service-connected melanoma have caused his 
depression.  He further added that the possibility of the 
tumors recurring may result in his demise, and those thoughts 
make him depressed.  The veteran asserts that his current 
depression is due to his service-connected melanoma.  

In this case, service treatment records are absent for any 
complaints or treatment related to the veteran's depression.  
The Board notes that while the veteran underwent an in-
service psychiatric consultation in May 1963, the staff 
clinical psychiatrist noted that the veteran demonstrated no 
evidence of organic mental defect or pathological anxiety or 
depression.  However, post service treatment records confirm 
that the veteran has complained of a "depressed mood 
secondary to medical conditions."  Specifically, in a 
November 2006 VA outpatient treatment note, the social worker 
reported that the veteran was diagnosed with cancer, and it 
is consistently on his mind.  

In August 2006, the veteran was afforded a VA examination for 
his depression.  After a review of the claims file and 
physical examination of the veteran, the examiner reported 
that the veteran has depressive symptoms due to worrying 
about his health in general.  The examiner diagnosed the 
veteran with major depression, and opined that the depression 
is "partially caused by (25%) or partially the result of 
(25%) the past history of melanoma that he was treated for in 
1996."  The examiner further added that the other health 
problems that affect the veteran contribute approximately 75% 
to his depression.  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the veteran's depression is related 
to his service-connected melanoma.  The August 2006 VA 
medical opinion indicates that the veteran's depression is 
aggravated by his existing melanoma.  Given the facts of this 
case, and with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that the appeal is allowed.  

Large Mass of the Groin Area  

The veteran asserts that his large mass of the groin area 
became manifest as secondary to his service-connected 
melanoma.  During the November 2007 hearing, the veteran 
testified that the large mass appeared shortly after being 
diagnosed with melanoma.  Thus, service connection is 
warranted.  

As stated previously, in order for service connection to be 
granted on a secondary basis, three elements must be present:  
a current disability, a service-connected disability, and a 
medical nexus.  See 38 C.F.R. § 3.310(a) (2008).

In this case, the veteran has been diagnosed with a large 
left inguinal hernia as noted in a March 2006 private 
treatment record.  In addition, service connection is in 
effect for melanoma.  Therefore, the first two elements are 
accordingly satisfied.  Nonetheless, the criteria for service 
connection on a secondary basis are not met.  The competent 
and probative medical evidence does not show that the 
veteran's disability is proximately due to or the result of 
his service-connected melanoma.  

Post service treatment records reflect complaints of a mass 
near the veteran's left groin area.  In a March 2006 private 
medical statement, it is noted that the veteran reported he 
had a long standing history of a left inguinal hernia that 
was never repaired.  A computerized tomography (CAT) scan 
suggested a large amount of fat in the regional left inguinal 
canal, and the radiologist postulated that this likely 
represents a lipoma or low-grade liposarcoma.  The physician 
opined that the veteran "appears to have a large left 
inguinal hernia."  He further added that the veteran likely 
has an associated cord lipoma with the possibility of a 
liposarcoma.  

While a clinician has speculated as to the etiology of the 
veteran's large mass of the groin area, a precise diagnosis 
has never been indicated nor has a biopsy of the area been 
taken.  There is no factual evidence of record that the 
veteran's large mass of the groin area is related to his 
service-connected melanoma.  Thus, with no competent and 
probative medical evidence indicating that the veteran's 
large mass of the groin area is causally related to his 
service-connected melanoma, the claim for service connection 
must be denied.  

Although the veteran does not contend that he incurred his 
large mass of the groin area in active service or on a direct 
basis, as due to an injury or disease incurred in active 
service, the Board notes that service connection on a direct 
basis is not warranted in this case.  There is no competent 
evidence of record showing that the veteran's large mass of 
the groin area was incurred in, or is causally related to, 
service.  The service treatment records reveal no complaints, 
treatment, or diagnosis of a large mass of the groin area.  
As noted, the first time the veteran is shown to have such 
condition is in March 2006, which the Board notes is many 
years after the veteran separated from service.  Given the 
service treatment records, the absence of complaint or 
treatment until many years after service, and the absence of 
any medical evidence relating the veteran's symptoms to 
service, the Board finds that the evidence weighs against the 
veteran's claim.  Therefore, there is no probative medical 
evidence suggesting a link between the veteran's period of 
service and his large mass of the groin area.  Thus, service 
connection for a large mass of the groin area must be denied.  

Although the veteran has asserted that he believes that his 
large mass of the groin area is the result of his service-
connected melanoma, he has not been shown to have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, his appellate assertions, which are 
inconsistent with the competent and credible evidence of 
record, are of little or no probative value.  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for a 
large mass of the groin area, including as secondary to 
service-connected melanoma status post excision with skin 
graft scarring of the back, and the benefit-of-the-doubt rule 
is not for application.  See Gilbert, 1 Vet. App. at 55.

B.  Increased Rating Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2008).  In determining the 
level of impairment, the disability must be considered in the 
context of the entire recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10.  Also, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The veteran is contesting the disability evaluations that 
were assigned at the time service connection was granted.  
This matter therefore is to be distinguished from one in 
which a claim for an increased rating of a disability has 
been filed after a grant of service connection.  The United 
States Court of Appeals for Veterans Claims has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Residuals of a Donor Site Scar of the Right Hip  

During the November 2007 hearing, the veteran testified that 
the scar on his right hip causes pain, severe itching, and 
affects his employment as a poker player.  The veteran 
contends that his service-connected residuals of a donor site 
scar of the right hip are worse than the current evaluation 
contemplates.  

Review of the record reveals that the veteran was scheduled 
to undergo a wide excision and skin grafting of the back in 
December 1996, after the veteran was diagnosed with nodular 
melanoma, level IV.  A 14/1000 inch thickness skin graft was 
harvested from the right anterolateraly thigh.  The donor 
site was covered with "op-site," and then sterile dressings 
were applied over both sites.  It was noted that the veteran 
was in stable condition after the procedure and tolerated the 
procedure well.  Post service treatment records thereafter 
contain no complaints, treatment, or findings related to the 
right hip scar.  

In August 2006, the veteran was afforded a VA examination for 
his right hip scar.  The veteran informed the examiner that 
his right hip scar constantly itches and burns.  Physical 
examination of the scar revealed a split thickness skin graft 
appearance scar on the right hip, measuring approximately 9 
centimeters by 3.5 centimeters.  The examiner described the 
scar as being completely granulated over, well-healed, and 
faint.  There were no signs of any hypo or hyperpigmentation, 
induration, inflexibility, keloids, inflammation, edema, 
erythema, excoriation, or ulceration.  Although the scar does 
not cause any limitation of motion of the right hip, the 
examiner stated that the scar is superficial in nature with 
no depth or soft tissue defect from the donor site.  

The veteran's right hip scar has been rated as noncompensably 
disabling under Diagnostic Code 7805.  38 C.F.R. § 4.118 
(2008).  Under Diagnostic Code 7805, scars may be evaluated 
on the limitation of function of the affected part.  

In this case, there is no evidence of record that the veteran 
has limitation of function associated with his scar.  The 
August 2006 VA examiner did not report any limitation of 
function and specifically noted that the right hip scar did 
not cause any limitation of motion.  Thus, the Board finds 
that a higher rating under Diagnostic Code 7805 is not 
warranted for the veteran's service-connected right hip scar.  
The Board must consider evaluation of the veteran's service-
connected right hip scar under all other potentially 
appropriate diagnostic codes.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 provides the 
criteria for rating disfiguring scars of the head, face, or 
neck and does not apply in this situation as the veteran's 
scar is located on his right hip.  The Board notes that there 
is no evidence that the veteran's scar limits his motion to 
warrant application of Diagnostic Code 7801, scars, other 
than head, face, or neck, that are deep or that cause limited 
motion.  The right hip scar was described by the August 2006 
VA examiner to be superficial, but it is not 144 square 
inches or greater to warrant application of Diagnostic Code 
7802, scars, other than head, face, or neck that are 
superficial and do not cause limitation motion.  There is 
also no evidence that the scar is unstable or painful to 
warrant application of Diagnostic Code 7803, superficial, 
unstable scars or Diagnostic Code 7804, superficial, painful 
on examination scars.  Therefore, 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, and 7804 do not 
assist the veteran in obtaining a higher evaluation for his 
right hip scar.  The Board also notes that effective October 
23, 2008, VA revised portions of the rating schedule that 
addresses the skin.  The revisions do not alter or affect the 
veteran's claim, however.

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for residuals of a donor site scar of the right 
hip, and that in such cases, the Board must consider whether 
staged ratings should be assigned based upon the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, 
there is no evidence that there have been changes in the 
veteran's medical status regarding the right hip scar.  
Therefore, his overall disability has not changed and a 
uniform rating is warranted.  

The veteran is competent to report his symptoms.  The Board 
does not doubt the sincerity in the veteran's belief that his 
disability is worse than the current evaluation; however, the 
objective medical evidence does not support the contention 
for a compensable evaluation.  The Board finds that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for residuals of a donor site scar of 
the right hip, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

Melanoma Status Post Excision with Skin Graft Scarring of the 
Back  

By way of procedural background, service connection for 
melanoma was granted in a June 2006 rating decision, and 
assigned a noncompensable evaluation effective August 2001 
under Diagnostic Codes 7818.  The veteran's evaluation was 
increased to 10 percent in a January 2007 Statement of the 
Case (SOC), effective August 2002 under Diagnostic Codes 
7833-7801.  The veteran contends that his service-connected 
melanoma status post excision with residual skin graft 
scarring of the back is worse than the current evaluation 
contemplates.  

While this appeal was pending, the applicable rating criteria 
for skin disorders, 38 C.F.R. § 4.118, were amended effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) to the 
extent it held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2008).  

Prior to August 30, 2002, Diagnostic Code 7818 provided that 
new malignant growths of the skin were rated based on scars, 
disfigurement, etc., on the extent of constitutional symptoms 
or physical impairment.  38 C.F.R. § 4.118, Diagnostic Code 
7818 (effective prior to August 30, 2002).  Scars not 
involving the head, face, or neck, or involving burns were 
evaluated under Diagnostic Codes 7803-7805.  Diagnostic Code 
7803 allowed for a 10 percent rating for a superficial, 
poorly nourished scar, with repeated ulceration.  Diagnostic 
Code 7804 provided for a 10 percent rating for a superficial 
scar, which was tender and painful on objective 
demonstration.  Finally, under Diagnostic Code 7805, scars 
were to be rated on the basis of limitation of function of 
the affected part.  38 C.F.R. § 4.118 (2002).  

As of August 30, 2002, under Diagnostic Code 7833, malignant 
melanoma can be rated in a variety of classifications; 
specifically as scars (Diagnostic Codes 7801-7805); 
disfigurement of the head, face, or neck (Diagnostic Code 
7800); or impairment of function (under the appropriate body 
system).  In addition, if a skin malignancy requires therapy 
that is comparable to that used for systemic malignancies 
(i.e., systemic chemo-therapy, x-ray therapy more extensive 
than to the skin, or surgery more extensive than wide local 
excision), a 100 percent rating will be assigned from the 
date of onset of treatment, and will continue, with a 
mandatory VA examination six months following the completion 
of such antineoplastic treatment, and any change in 
evaluation based upon that or any subsequent examination will 
be subject to the provisions of § 3.105(e).  If there has 
been no local recurrence or metastasis, evaluation will then 
be made on residuals.  If treatment is confined to the skin, 
the provisions for a 100 percent rating do not apply.  38 
C.F.R. § 4.118, Diagnostic Codes 7800-7805, 7833 (2008).  
Scars, other than the head, face, or neck, that are deep or 
that cause limited motion, in an area or areas exceeding 6 
square inches (39 sq. cm.) are rated 10 percent disabling, if 
exceeding 12 square inches (77 sq. cm.), 20 percent 
disabling; if exceeding 72 square inches (465 sq. cm.), 30 
percent disabling; and if exceeding 144 square inches (929 
sq.cm.) 40 percent disabling. 38 C.F.R. §4.118, Diagnostic 
Code 7801.  



Entitlement to a compensable evaluation prior to August 30, 
2002

A review of the medical evidence since the award of service 
connection reveals that the veteran had nodular malignant 
melanoma, level IV, excised from his right posterior back in 
December 1996.  The surgery was performed after a December 
1996 skin biopsy showed that the lesion was a nodular variety 
of melanoma, which was the first instance that the veteran 
was diagnosed with the disability.  On a number of occasions 
subsequent to the surgery, the area concerning the melanoma 
was determined to be normal, and there was no recurrence of 
the disease.  Specifically private treatment records from 
December 1996 to January 1997 note that the veteran's skin 
graph on his back was healing well and the skin graft had 
approximately an 80 to 90 percent take.  March 1997 to 
September 1997 private treatment records report that the 
veteran's surgical scar on his back was well-healed without 
satellite lesions.  Finally, from January 1998 to January 
2002, private treatment records continue to report that the 
surgical scar on the veteran's back was well-healed without 
satellite lesions.  

Based on the foregoing, the Board finds the pertinent 
evidence of record does not support a compensable evaluation 
for the veteran's service-connected melanoma, prior to August 
30, 2002.  The scar has not been shown to be poorly 
nourished, ulcerated or tender, and painful on objective 
demonstration.  Moreover, there is no evidence of record 
indicating that the veteran has complained of any functional 
limitation of his back.  As such, a compensable evaluation is 
not warranted under Diagnostic Codes 7803, 7804, and 7805.  

The Board also finds that a compensable evaluation is not 
warranted under the current schedular criteria for the 
veteran's service-connected melanoma scar.  Since the 
veteran's treatment as it relates to his melanoma is only 
confined to the skin, the provisions for a 100 percent 
evaluation do not apply, and the veteran cannot receive a 
compensable rating under Diagnostic Code 7833.  Diagnostic 
Codes 7801, 7802, 7803, and 7804 under the current criteria 
do not apply because there is no evidence that the scar is 
superficial, deep, unstable, cause limited motion, or is 
painful on examination.  Furthermore, the measured area of 
the scar does not warrant a higher rating.  Similarly, 
Diagnostic Code 7805 does not warrant a compensable 
evaluation because there was no limitation of function of the 
back mentioned in private treatment records after the 
December 1996 surgery.  Therefore, Diagnostic Codes 7801 to 
7805 do not assist the veteran in obtaining a compensable 
evaluation.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to a compensable 
evaluation for his service-connected melanoma status post 
excision with skin graft scarring of the back prior to August 
30, 2002, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Entitlement to an evaluation in excess of 10 percent as of 
August 30, 2002

During the November 2007 hearing, the veteran contends that 
his melanoma is an active cancer that affects his body 
currently.  He added that his scar on his back causes 
problems during swimming.  The veteran asserts that he 
warrants a 100 percent evaluation for his active melanoma and 
a 30 percent evaluation for the scar on his back.  

Beginning in January 2003 private treatment records note that 
the veteran's melanoma surgical scar on his back was well-
healed, without nodularity.  It is also reported that there 
is no clinical evidence of recurrence of the veteran's 
melanoma as of January 2007.  

In August 2006, the veteran was afforded a VA examination for 
his melanoma status post excision with skin graft scarring of 
the back.  Physical examination of the veteran revealed a 
scar at the level of the T7, 8, and 9 vertebrae on his back 
and to the right of the midline, measuring 9 centimeters by 6 
centimeters.  The examiner described the skin as irregular, 
with noted minimal pain along the scarred area and no 
adherence to the underlying tissue.  The split thickness skin 
graft covering the excised area was described as being of 
normal epithelium appearance and not hypoigmented.  The 
examiner noted an area of depression of the scar from the 
surface the contour being slightly depressed.  The depth of 
the wound was measured at approximately 1.5 centimeters as 
deep as apart.  The scar was not unstable, and there were no 
signs of any ulceration or skin breakdown.  There was no 
inflammation, edema, or keloid formation noted, or any area 
of induration or inflexibility of the skin.  The examiner 
opined that there was no limitation of motion as a result of 
the scar, and diagnosed the veteran with malignant melanoma 
of the back, status post surgical excision with split 
thickness skin grafting with a residual scar.  

Based upon consideration of all evidence of record, the Board 
finds the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
service-connected melanoma status post excision with skin 
graft scarring of the back as of August 30, 2002 under the 
former criteria.  The examiner noted that the veteran's scar 
demonstrated minimal pain along the scarred area, but there 
is no evidence that the scar is superficial, poorly nourished 
with repeated ulceration, tender, or limits the function of 
his back.  Therefore, Diagnostic Codes 7803, 7804, and 7805 
do not assist the veteran in obtaining a higher evaluation.  

Similarly, an evaluation in excess of 10 percent is not 
warranted under the current criteria.  The Board acknowledges 
the veteran's contentions of his myeloma being active; 
however, the Board finds that a 100 percent rating is not 
warranted under Diagnostic Code 7833.  The evidence of record 
is void of any treatment for the veteran's melanoma that is 
comparable to that used for systemic malignancies, such as 
systemic chemotherapy and treatment has only been confined to 
the skin.  More importantly, there is no clinical evidence of 
the veteran's melanoma recurring.  Thus, a higher rating is 
not warranted under Diagnostic Code 7833.  A higher rating is 
also not warranted under Diagnostic Code 7801.  The August 
2006 VA examiner noted that the veteran's scar was deep, but 
the measured area of the scar is not large enough to warrant 
a higher rating.  In order to be entitled to a higher rating 
under Diagnostic Code 7801, the measured area must exceed 12 
square inches, or 77 square centimeters.  However, the August 
2006 VA examiner measured the scar on his back as 9 
centimeters by 6 centimeters.  Therefore, a higher rating is 
not warranted under Diagnostic Code 7833.  

None of the evidence of record supports a higher evaluation 
under any of the other diagnostic codes.  While the scar was 
described by the August 2006 VA examiner as having some 
minimal underlying soft tissue damage from the deep excision 
(superficial), the scar is not unstable, painful on 
examination, covers an area of 144 square inches or greater, 
or causes limitation of motion of the veteran's back.  The 
Board finds that Diagnostic Codes 7802, 7803, 7804, and 7805 
do not assist the veteran in obtaining a higher evaluation.  

In view of the foregoing, the Board finds that the evaluation 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  As the preponderance 
of the evidence is against the veteran's claim for an 
increased rating in excess of 10 percent for his service-
connected melanoma status post excision with skin graft 
scarring of the back as of August 30, 2002, the benefit-of-
the- doubt doctrine is not for application, and an increased 
rating must be denied.  See Gilbert, 1 Vet. App. at 55.

Extraschedular Consideration

The Board notes that an extraschedular evaluation is not for 
consideration.  The evidence does not show that the service-
connected residuals of a donor site scar of the right hip or 
the service-connected melanoma status post excision with skin 
graft scaring of the back presented or presents such an 
unusual or exceptional disability picture as to render the 
regular schedular standards impractical.  38 C.F.R. § 
3.321(b)(1).  In deciding this disability rating issue 
herein, the Board has considered the provisions of 38 C.F.R. 
§ 4.10, which relate to functional loss as well as the 
veteran's contentions that his scars and melanoma affect his 
ability to perform as a professional poker player.  However, 
the veteran's service-connected disabilities are adequately 
compensated for by the evaluations currently assigned.  No 
evidence of marked interference with employment or frequent 
periods of hospitalization is present.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In regards to the veteran's claims for service connection, 
the Board finds that the VCAA notice requirements have been 
satisfied by the July 2006 letter.  In the July 2006 letter, 
the veteran was informed of the evidence necessary to 
substantiate the claims for service connection caused by a 
service-connected condition.  The letter informed the veteran 
that he must show evidence of the claimed physical condition 
and a relationship between the claimed condition and the 
service-connected condition.  

Turning to the veteran's claims for increased ratings, the 
claims arise from the veteran's disagreement with the initial 
evaluations following the grant of service connection.  In 
this case, the veteran was provided a VCAA letter in March 
2005 which informed him of the evidence necessary to 
substantiate a claim for service connection.  Courts have 
held that once service connection is granted and the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records, and 
private medical records.  The veteran was also provided VA 
examinations in connection with his claims for increased 
ratings.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for a large mass of the groin area, claimed as secondary to 
the service-connected melanoma status post excision with skin 
graft scarring of the back, the Board finds that VA was not 
under an obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).

Here, the evidence does not indicate that the veteran's large 
mass of the groin area may be associated with his active 
service or service-connected disability.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  In this case, the RO informed the 
veteran that he would need competent medical evidence of a 
current disability and of a relationship between his 
disability and service.  The veteran has not provided such 
evidence or indicated where such evidence may be found.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for a large mass of the 
groin area, including as secondary to the service-connected 
melanoma status post excision with skin graft scarring of the 
back is denied.  

Entitlement to service connection for depression, including 
as secondary to the service-connected melanoma status post 
excision with skin graft scarring of the back is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.  

Entitlement to an initial compensable evaluation for 
residuals of a donor site scar of the right hip is denied.  

Entitlement to an initial compensable evaluation for melanoma 
status post excision with skin graft scarring of the back 
prior to August 30, 2002 is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for melanoma status post excision with skin graft scarring of 
the back as of August 30, 2002 is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


